Citation Nr: 1035513	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of a low back 
injury.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 
1992, with subsequent service in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2004 by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO). 

In April 2008, the undersigned Veterans Law Judge granted the 
Veteran's request to reopen the case based upon new and material 
evidence received.  Thereafter, the matter was remanded with 
further instructions. 

Again, in July 2009 the Board remanded this matter for further 
development.  The Board is now satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The Veteran's residuals of a low back injury are not a result of 
his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of 
a low back injury have not been met.  38 U.S.C.A. §§ 1101, 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2003 and January 2004, the agency of original 
jurisdiction (AOJ) sent a letter to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned), the claim is being 
denied, and as such, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. 473 (2006).  Under these circumstances, the Board 
finds that the notification requirements have been satisfied as 
to both timing and content.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with several VA 
examinations.  Consequently, the duty to notify and assist has 
been satisfied.



Service Connection

Historically, the Veteran was initially denied service connection 
for residuals of a low back injury in September 1992 based on a 
lack of a low back disorder on the separation examination.  In 
February 2003, November 2003, and September 2004, the Veteran 
requested his claim be reopened but was denied.  Finally, in 
April 2008, the Board reopened the claim based on new evidence of 
a diagnosis and remanded the matter for verification of the 
Veteran's Army National Guard assignment in 1999 and to schedule 
the Veteran for a VA examination.  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With regard to National Guard service, service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).                                    
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2009).

At the outset of this discussion, the Board remanded this matter 
twice for further development, namely to verify the Veteran's 
ACDUTRA and INACDUTRA for the Army National Guard in 1999.  The 
specific dates apparently could not be provided by the Adjutant 
General, and in addition, while the Veteran's personnel records 
were requested from the National Personnel Records Center (NPRC), 
they were not available.  All efforts to obtain the needed 
evidence have been exhausted and further attempts would be 
futile. 

The Veteran's service medical records reveal that he sought 
treatment for low back pain on five occasions.  In December 1982, 
the Veteran complained of low back pain exacerbated by driving, 
and was diagnosed with muscular low back pain. In July 1984, the 
Veteran complained of back pain radiating to his left knee, and 
was diagnosed with mechanical low back pain.  In April 1988, the 
Veteran reported injuring his back while lifting a heavy object, 
and was diagnosed with a minor low back strain.  In August 1988, 
the Veteran complained of low back pain radiating down his left 
leg, and was diagnosed with mild left low back myalgia.  In 
September 1988, the Veteran reported low back pain from lifting 
heavy equipment. The examiner noted that this was a "recurring 
problem," and diagnosed him with mild lumbar strain.  

However, despite the Veteran's documented history of low back 
pain, he denied ever having recurrent back pain in the January 
1992 report of medical history.  The January 1992 separation exam 
also found that the Veteran's spine was normal.

Medical records and Social Security documents submitted by the 
Veteran reveal that he sustained a back injury in March 1999.  
According to a March 1999 note from Dr. A. L. O., a private 
doctor, the Veteran "injured his low back.  He has been having 
low back pain and has been seeing a chiropractor.  The pain is 
not any better."  In February 2000, Dr. J. G. L., a private 
doctor, stated he "has had low back and right leg main since 
March 23, 1999, after an accident.  He has failed to improve with 
medical therapy."  According to treatment records of another 
private doctor, Dr. C. M. V., the Veteran stated that "he had an 
injury to his lower back and hip back in 1999."  In addition, 
the Veteran reported in an April 2004 VA treatment records that 
he "first started having back pain [March 1999] when he had a 
back strain from lifting a heavy object."  An April 2005 
lumbosacral spine x-ray from April 2005 showed some arthritis at 
L4-5.  

However, in a November 2003 statement, the Veteran contends that 
he experienced recurrent back pain while in service and upon 
release from service, and that his low back disorder was 
aggravated by the March 1999 incident.  

The Veteran underwent a VA examination in February 2009.  A 
physical examination revealed the "[t]horacolumbosacral spine 
revealed normal curvature, no tenderness or spasm.  Right and 
left lateral bending is 0 to 40, extension 0 to 25, flexion and 
right and left rotation 0 to 75 with pain on extreme on all 
ranges of motion.  No diminution with repetitive testing... X-ray 
from today shows grade I anterolisthesis of L4-L5 with 
progressive disc narrowing and marked posterior element 
sclerosis."  Upon review of the Veteran's claims file and the 
physical examination, determined that the five separate episodes 
of back pain over the course of twelve years "appear to be self-
limited based on the medical notes in that each one of them is 
followed by medical notes which make no mention of the back so 
one must conclude that the back had resolved by the time several 
of these five occasions."  The VA examiner noted that there was 
"significant documentation that he had an acute work-related 
lifting injury in 1999 and had problems ever since that."  
Therefore, the VA examiner opined the Veteran's current 
degenerative disc disease commenced in March 1999, not during 
service.  

While the Veteran's history of lower back in-service pain and 
treatment is corroborated by service treatment records, it is not 
sufficiently probative to warrant a grant of service connection.  
Generally, a lay person, while competent to report symptoms, is 
not competent to comment on the presence or etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492.  
Consequently, while the Veteran is competent to report that he 
experienced low back pain in service he is not competent to 
report a chronic disorder resulted from the alleged injury.  

In this case, the objective medical evidence does not establish 
that a chronic disorder existed in-service as the separation 
examination did not indicate that the Veteran suffered from the 
residuals of a low back injury.  Furthermore, the February 2009 
VA examiner specifically determined that the separate occasions 
of low back pain were self-limiting and the March 1999 work-
related injury did not aggravate a chronic low back condition.  

Therefore, based on the normal findings at separation, the length 
of time between separation and the initial manifestation of 
chronic back disorder and the lack of a positive nexus opinion, 
the evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for the residuals of a low back 
injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


